Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108645226 A), hereinafter Huang in view of Ikeda et al. (JP H10279961 A), hereinafter Ikeda and the attached non-patent literature to Baelz (Note an accessibility date of 10/10/2018).
Note: Reference is made to the attached English translation of Huang and Ikeda
Regarding claim 1, Huang teaches a cooling system (Paragraph 34, first, second, and third water-cooled structures and Paragraph 32, steam-water heat exchanger 20) configured to cool exhaust gases exiting a furnace (Paragraph 3, “The invention claims a flue gas waste heat recycling technical field, specifically a furnace smoke gas two fluid heat exchange compound”) of a steel production system (Paragraph 20, “… steelmaking production …”) through an exhaust hood, a dropout box, and a hot gas duct of the steel production system (Figure 1, the exhaust stream can be seen to travel through a first flue 4, combustion settling chamber 5, and an afterheat boiler 8 which is substantially a hot gas duct), the cooling system comprising: 
an inlet (Annotated figure 1, inlet of cooling system labeled) configured to receive water from a water pump for cooling the exhaust gases (Paragraph 43, “When using forced circulation, a second water circulating descending pipeline 12 provided with a forced circulation pump 11” Where the first steam recirculating pipe 14 is understood to also optionally utilize forced circulation, Paragraph 43, “two fluid heat exchange compound circulating superheated steam system can adopt natural circulation or forced circulation”); 
an outlet (Annotated figure 1, outlet of cooling system labeled) configured to exhaust the water from the cooling system (Figure 2, the first and second steam circulating pipes 13 and 15 feed into the steam drum, effectively exhausting the water from the cooling system); 
a first water line (Annotated figure 1, first water line labeled, being substantially the lines providing water to the first flue 4) configured to supply the water to the exhaust hood of the steel production system for cooling the exhaust gas received therein (Paragraph 34, “the first flue 4 containing first water-cooling structure”); 
a second water line (Annotated figure 1, second water line labeled, being substantially the lines providing water to the combustion settling chamber 5) configured to supply the water to the dropout box of the steel production system for cooling the exhaust gas received therein (Paragraph 34, “the combustion settling chamber 5 includes top cover 51 and side walls 52, a top cover 51 comprising the second water cold structure, side walls 52 comprises door 53, door 53 comprises a third water-cooling structure”); 
a third water line (Annotated figure 1, third water line labeled, substantially the line providing the after heat boiler 8’s steam-water heat exchanger 20 with water) configured to supply the water to the hot gas duct of the steel production system for cooling the exhaust gas received therein (Paragraph 32, “waste heat boiler 8 is equipped with steam-water heat exchanger 20 … the first outlet steam 10 through the first water circulating descending pipeline 14 connected with the inlet of the steam-water heat exchanger 20” Where the waste heat boiler 8 is substantially a hot gas duct housing heat exchange members), wherein each of the first water line, the second water line, and the third water line are operably coupled between the inlet and the outlet of the cooling system (Annotated figure 1, the water lines start at the inlet of the cooling system and end at the outlet of the cooling system such that water is removed from the bottom of tank 10 and fed back into the top of tank 10); 
 
    PNG
    media_image1.png
    572
    1111
    media_image1.png
    Greyscale

Annotated figure 1: Figure 2 of Huang, cooling system with 3 analogous water lines labeled

But fails to teach a controller configured to control and maintain a defined temperature of the water circulating within the cooling system.  
However, Ikeda teaches a controller (Figure 1, control device 6) configured to control and maintain a defined temperature of the water circulating within the cooling system (Paragraph 32 , “A signal from the temperature control device 6 is set so that the temperature of the heat medium detected by the thermometer 5 installed in the pipe at the inlet of the heat medium heat exchanger becomes the target value” Where the heat medium would be water when applied to the device of Huang).  
Furthermore, Baelz teaches a 3 way diverting valve for use in a bypass applications (3 way valve operation, “These valves are also commonly used as bypass valves in primary and secondary loop applications”).
	Huang, Ikeda, and Baelz are all considered to be analogous because they are in the same field of fluid control systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a secondary recirculation loop to refeed water through the heat exchangers of Huang. This would be done by providing a bypass pipe, connecting the output and inputs of the heat exchanger, a circulation pump, and a control system to operate a suitable flow control valve. Furthermore, since the cooling system of Huang already implements a circulation pump 11 for a primary circulation loop, when applying the smaller bypass loop to the device of Huang, one of ordinary skill in the art would recognize the necessity of providing an additional or alternative valve for restricting the flow through the primary circulation loop. Otherwise, when the bypass valve is opened and the circulation pump is activated, the bypass loop would effectively instead become a parallel path for fluid to flow in the primary circulation loop. Therefore, a 3 way valve, as taught by Baelz, would overcome this deficiency by proportioning a certain amount of the fluid from the heat exchanger into either the primary circulation loop back to the steam drum 10 or through the bypass path to be recirculated through the heat exchanger. Thus, modified Huang would teach a controller for regulating the temperature of the water circulating within the cooling system, as shown in annotated figure 2, which shows only the 3rd water line as an example. 

    PNG
    media_image2.png
    801
    550
    media_image2.png
    Greyscale

Annotated figure 2: Close up of only the 3rd water line of Huang, with bypass loop of Ikeda and 3 way valve of Baelz, where AB, A, and B correspond with the paths to the heat exchanger 20, steam drum 10, and bypass loop, respectively

Modification by Ikeda would provide the predictable result and benefit of preventing the condensation of the exhaust stream, as suggested by Ikeda in paragraph 17, “It is an object of the present invention to provide a method for efficiently recovering heat while preventing condensation of tar from a high-temperature gas containing tar”. It is important to note that while the device of Huang is related to an electric furnace, in which the exhaust stream does not comprise tar, per se, as a primary component, it is beneficial to prevent the condensation of the exhaust stream of Huang, mutatis mutandis. This is evidenced by Horibe et al. (US 4099019 A) in column 3 lines 57-63, “The stream 15 of electric furnace discharge gas is lowered to a temperature level at which the discharge gas dust collector (not shown) and other means can be operated effectively but which is higher than the temperature at which said discharge gas exhibits a serious corrosion effect” – cited as a pertinent prior art reference but not relied on in the current rejection to claim 1, per se.
Modification by Baelz would provide the predictable result and of suitably diverting the flow through a bypass channel, as suggested by Baelz in 3 way valve operation, “These valves can be used to either divert the flow of fluids … These valves are also commonly used as bypass valves in primary and secondary loop applications”.
	 Regarding claim 2, modified Huang teaches the cooling system of claim 1, wherein the cooling system further comprises a sensor assembly disposed on one of the first water line, the second water line, or the third water line (Figure 1 of Ikeda, thermometer 5 is disposed along the heat medium pipe 11. It is understood that this would be applied to the individual water lines of Huang’s cooling system when modified by Ikeda) for monitoring the temperature of the water flowing therein (Ikeda paragraph 32, “the temperature of the heat medium detected by the thermometer 5”, where the heat medium is water in modified Huang), wherein the controller is configured to receive temperature data from the sensor assembly in order to control and maintain the defined temperature of the water based on the temperature data (Paragraphs 29 and 32 of Ikeda, “The temperature control device 6 controls the flow control valve 7 based on the temperature of the heat medium from the temperature measurement device 5”, where “By controlling the flow rate of the heat exchanged heat medium from the bypass pipe 9, the mixing amount of the heat collected into the heat medium is adjusted, and the inlet temperature of the heat medium heat exchanger is controlled to the target value”).  
Regarding claim 3, modified Huang teaches the cooling system of claim 2, wherein the sensor assembly comprises a first sensor assembly, a second sensor assembly, and a third sensor assembly, wherein the first sensor assembly is disposed on the first water line, wherein the second sensor assembly is disposed on the second water line, wherein the third sensor assembly is disposed on the third water line (As noted above, it is understood that when modifying the device of Huang with the temperature control device of Ikeda, the individual water lines feeding the heat exchangers of Huang’s device each implement the temperature control system of Ikeda, and therefore have a thermometer 5 and a control device 6, as noted in the rejection to claim 2), and 16wherein the controller is configured to receive the temperature data from each of the first sensor assembly, the second sensor assembly, and the third sensor assembly (Paragraphs 29 and 32 of Ikeda, “The temperature control device 6 controls the flow control valve 7 based on the temperature of the heat medium from the temperature measurement device 5”, where “By controlling the flow rate of the heat exchanged heat medium from the bypass pipe 9, the mixing amount of the heat collected into the heat medium is adjusted, and the inlet temperature of the heat medium heat exchanger is controlled to the target value”, as noted above, this is understood to occur for each circulation line).  
Regarding claim 4, modified Huang thus far teaches the cooling system of claim 3, 
But fails to teach wherein the sensor assembly further comprises a fourth sensor assembly disposed proximate the inlet of the cooling system, and wherein the controller is further configured to receive the temperature data of the fourth sensor.
However, Ikeda further teaches wherein the sensor assembly further comprises a fourth sensor assembly disposed proximate the inlet of the cooling system (Ikeda teaches a temperature sensor measuring the fluid prior to entering a heat exchange system. This can be seen as the temperature sensor 5 before the heat transfer tube 4 of the heat exchanger 1, figure 1 of Ikeda. Applying this teaching to modified Huang would lead one of ordinary skill in the art to arrange a suitable temperature sensor at the beginning of the overall heat exchange system, being the primary circulation loop, per se. This expectedly provides a temperature reading according to known methods), and wherein the controller is further configured to receive the temperature data of the fourth sensor (Similar to the temperature sensor 5 of Ikeda, it is understood that any additional sensors would communicate with the system controller).
As per MPEP 2144.04 VI.C, it has been held that rearranging parts of an invention (i.e. arranging a temperature sensor along the primary circulation loop in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and arranging the temperature sensor in the manner set forth above, would not have modified the operation of modified Huang’s cooling system in any meaningful way, i.e. the fluid would still flow through the system in its intended manner.
Regarding claim 5, modified Huang teaches the cooling system of claim 2, wherein the cooling system further comprises a flow control valve (Annotated figure 2, 3 way valve of Baelz labeled) and a recirculating pump (Annotated figure 2, circulation pump labeled) wherein the recirculating pump is disposed on a pump line of the cooling system (Annotated figure 2, circulation pump is located along the bypass loop).  
Regarding claim 6, modified Huang teaches the cooling system of claim 5, wherein the flow control valve is disposed on the hot gas duct line (As exemplified in annotated figure 2, the water line connecting feeding the heat exchanger 20 along the hot gas duct is supplied with the flow control valve).  
Regarding claim 7, modified Huang teaches the cooling system of claim 6, wherein the controller is configured to execute a program in order to control and maintain the defined temperature of the water (Paragraph 32 of Ikeda, “By controlling the flow rate of the heat exchanged heat medium from the bypass pipe 9, the mixing amount of the heat collected into the heat medium is adjusted, and the inlet temperature of the heat medium heat exchanger is controlled to the target value”, i.e. controlled and maintained at the target value. This is done by operating the 3 way valve of Baelz in accordance with annotated figure 3).  

    PNG
    media_image3.png
    163
    268
    media_image3.png
    Greyscale

Annotated figure 3: 3 way valve of Baelz, where open and closed is being referred to with respect to path AB [Wingdings font/0xE0] A, where AB, A, and B correspond with the paths to the heat exchanger, steam drum, and bypass loop, respectively.

Regarding claim 8, modified Huang teaches the cooling system of claim 7, wherein the program is one of a cooling program, a maintenance program, or a heating program (Paragraph 32 of Ikeda, the heat medium in the heat exchanger becomes the target value, and is understood to remain at this value, i.e. maintained, by either cooling or heating the heat medium).  
Regarding claim 9, modified Huang teaches the cooling system of claim 8, wherein the heating program is executed in response to the temperature of the water circulating within the cooling system being less than the defined temperature (Paragraph 32 of Ikeda, “On the other hand, when the indicated value of the thermometer 5 is lower than the target value, the bypass flow increases”), and wherein the heating program comprises directing the flow control valve to fully close (In accordance with the 3 way valve configured as shown in annotated figure 2, increasing bypass flow would involve closing the fluid path from the steam-water heat exchanger 20 to the steam drum 10. Thus, the flow control valve is fully closed as described by annotated figure 3) and the recirculating pump to be operational (Paragraph 28 of Ikeda, “A circulating pump 3 for circulating the heat medium is provided in the middle of the heat medium pipe 11”) in order to prevent the water leaving the cooling system via the outlet thereby allowing the water within the cooling system to recirculate thereby increasing the temperature of the water to the defined temperature (As shown in annotated figure 2, blocking the flow of water to the steam drum 10 substantially prevents the water from leaving the cooling system via the outlet of the cooling system, as described in annotated figure 1. Therefore, “the temperature of the heat medium detected by the thermometer 5 installed in the pipe at the inlet of the heat medium heat exchanger becomes the target value”, paragraph 32 of Ikeda).  
Regarding claim 10, modified Huang teaches the cooling system of claim 9, wherein the controller is further configured to execute the heating program in response to the water initially entering the cooling system via the inlet upon start-up of the cooling system (It is understood that upon startup of the system, the water in the cooling system would not have yet been heated by the exhaust flow. Therefore, the “A signal from the temperature control device 6 is set so that the temperature of the heat medium detected by the thermometer 5 installed in the pipe at the inlet of the heat medium heat exchanger becomes the target value”, more specifically being a case “when the indicated value of the thermometer 5 is lower than the target value, the bypass flow increases”, paragraph 32 of Ikeda. Thus, the system would initially operate in the heating program).  
Regarding claim 11, modified Huang teaches the cooling system of claim 8, wherein the cooling program is executed in response to the temperature of the water circulating within the cooling system being hotter than the defined temperature (Paragraph 32 of Ikeda, “That is, when the indicated value of the thermometer 5 is higher than the target value, the temperature control device 6 issues an instruction to the flow control valve 7 so as to decrease the bypass flow, and the bypass flow decreases” Wherein in modified Huang, the flow control valve is replaced by the suitable 3 way valve of Baelz), and wherein the cooling program comprises directing the flow control valve to fully open (In accordance with the 3 way valve configured as shown in annotated figure 2, decreasing bypass flow would involve opening the fluid path from the steam-water heat exchanger 20 to the steam drum 10. Thus, the flow control valve is fully open as described by annotated figure 3) and the recirculating pump to stop operation (Paragraph 28 of Ikeda, “A circulating pump 3 for circulating the heat medium is provided in the middle of the heat medium pipe 11”, thus, it is understood that the circulating pump 3 would not be necessary to operate when not circulating the heat medium through the bypass) in order to allow the water to leave the cooling system via the outlet and new water from the water pump to enter via the inlet decreasing the temperature of the water to the defined temperature (As shown in annotated figure 2, opening the flow of water to the steam drum 10 allows the water to leave the cooling system via the outlet of the cooling system, as described in annotated figure 1. Therefore, “the temperature of the heat medium detected by the thermometer 5 installed in the pipe at the inlet of the heat medium heat exchanger becomes the target value”, paragraph 32 of Ikeda).  
Regarding claim 12, modified Huang teaches the cooling system of claim 8, wherein the maintenance program is executed in response to the temperature of the water being at the defined temperature (Abstract of Ikeda, “A heat medium temperature of the inlet of heat medium heat exchanger 1 is controlled by by-passing a part of the heat medium which entered the heat medium cooler 2 and controlling by-pass amount so that the inlet temperature is constant” (emphasis added) i.e. a maintenance program), and wherein the maintenance program comprises directing the flow control valve to partially close (Abstract of Ikeda, “… controlled by by-passing a part of the heat medium …” This is done in modified Huang by partially opening the 3 way valve to direct water into both outlet streams, to the steam drum 10 and bypass loop) in order to allow the water to gradually leave the cooling system via the outlet and new water from the water pump to gradually enter via the inlet (When the 3 way valve is partially closed, i.e. the spindle is in a position between 100% upward and downward, some proportioning ratio is achieved by partially blocking both ports, “When used as diverting valves, port AB functions as the inlet, while Ports A and B function as the outlets. When the plug and spindle are 100% in the upward position, Port A is blocked, thus allowing flow only from AB to B. When the plug and spindle are 100% in the downward position, flow through Port B is blocked, and flow is only permitted from AB to A.”, Baelz. Therefore, only a portion of the stream flows back to the steam drum 10).  
Regarding claim 13, modified Huang teaches the cooling system of claim 5, wherein the pump line of the cooling system is operably coupled to the hot gas duct line (Annotated figure 2, the bypass loop is operably coupled to the second steam circulating pipe 14).  
Regarding claim 14, modified Huang teaches the cooling system of claim 1, wherein the defined temperature is set by an operator of the cooling system (Ikeda paragraph 32, “A signal from the temperature control device 6 is set so that the temperature of the heat medium detected by the thermometer 5 installed in the pipe at the inlet of the heat medium heat exchanger becomes the target value” i.e. the defined temperature is a target value).  
Regarding claim 15, Huang teaches a method of cooling exhaust gases (Paragraph 3, “The invention claims a flue gas waste heat recycling technical field, specifically a furnace smoke gas two fluid heat exchange compound”) received by components of a steel production system (Paragraph 20, “… steelmaking production …”), the method comprising: 
causing water to circulate within water lines of a cooling system for the steel production system (Annotated figure 1, cooling system water circulation lines labeled) in order to cool the exhaust gases received by the components (Paragraph 34, “the first flue 4 containing first water-cooling structure, the combustion settling chamber 5 includes top cover 51 and side walls 52, a top cover 51 comprising the second water cold structure, side walls 52 comprises door 53, door 53 comprises a third water-cooling structure. the first water cooling structure, the second water-cooled structure and the third water-cooling structure can be film-type water cooling wall or water – pipe” Where it is understood the water is used to cool the exhaust stream); 

    PNG
    media_image4.png
    572
    992
    media_image4.png
    Greyscale

Annotated figure 1: Figure 2 of Huang, cooling system with 3 analogous water lines labeled

But fails to teach monitoring operating parameters of the cooling system to ensure a defined temperature of the water circulating within the water lines is achieved; and 
executing a program to adjust or maintain the operating parameters of the cooling system to achieve the defined temperature.  
However, Ikeda teaches monitoring operating parameters of the cooling system to ensure a defined temperature of the water circulating within the water lines is achieved (Paragraph 32, “A signal from the temperature control device 6 is set so that the temperature of the heat medium detected by the thermometer 5 installed in the pipe at the inlet of the heat medium heat exchanger becomes the target value” Where the heat medium would be water when applied to the device of Huang); and 
executing a program to adjust or maintain the operating parameters of the cooling system to achieve the defined temperature (Paragraph 32, “By controlling the flow rate of the heat exchanged heat medium from the bypass pipe 9, the mixing amount of the heat collected into the heat medium is adjusted, and the inlet temperature of the heat medium heat exchanger is controlled to the target value”).  
Furthermore, Baelz teaches a 3 way diverting valve for use in a bypass applications (3 way valve operation, “These valves are also commonly used as bypass valves in primary and secondary loop applications”).
Huang, Ikeda, and Baelz are all considered to be analogous because they are in the same field of fluid control systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a secondary recirculation loop to refeed water through the heat exchangers of Huang. This would be done by providing a bypass pipe, connecting the output and inputs of the heat exchanger, a circulation pump, and a control system to operate a suitable flow control valve. Furthermore, since the cooling system of Huang already implements a circulation pump 11 for a primary circulation loop, when applying the smaller bypass loop to the device of Huang, one of ordinary skill in the art would recognize the necessity of providing an additional or alternative valve for restricting the flow through the primary circulation loop. Otherwise, when the bypass valve is opened and the circulation pump is activated, the bypass loop would effectively instead become a parallel path for fluid to flow in the primary circulation loop. Therefore, a 3 way valve, as taught by Baelz, would overcome this deficiency by proportioning a certain amount of the fluid from the heat exchanger into either the primary circulation loop back to the steam drum 10 or through the bypass path to be recirculated through the heat exchanger. Thus, modified Huang would teach a controller for regulating the temperature of the water circulating within the cooling system, as shown in annotated figure 2, which shows only the 3rd water line as an example. 

    PNG
    media_image2.png
    801
    550
    media_image2.png
    Greyscale

Annotated figure 2: Close up of only the 3rd water line of Huang, with bypass loop of Ikeda and 3 way valve of Baelz, where AB, A, and B correspond with the paths to the heat exchanger 20, steam drum 10, and bypass loop, respectively

Modification by Ikeda would provide the predictable result and benefit of preventing the condensation of the exhaust stream, as suggested by Ikeda in paragraph 17, “It is an object of the present invention to provide a method for efficiently recovering heat while preventing condensation of tar from a high-temperature gas containing tar”. It is important to note that while the device of Huang is related to an electric furnace, in which the exhaust stream does not comprise tar, per se, as a primary component, it is beneficial to prevent the condensation of the exhaust stream of Huang, mutatis mutandis. This is evidenced by Horibe et al. (US 4099019 A) in column 3 lines 57-63, “The stream 15 of electric furnace discharge gas is lowered to a temperature level at which the discharge gas dust collector (not shown) and other means can be operated effectively but which is higher than the temperature at which said discharge gas exhibits a serious corrosion effect” – cited as a pertinent prior art reference but not relied on in the current rejection to claim 1, per se.
Modification by Baelz would provide the predictable result and of suitably diverting the flow through a bypass channel, as suggested by Baelz in 3 way valve operation, “These valves can be used to either divert the flow of fluids … These valves are also commonly used as bypass valves in primary and secondary loop applications”.
Regarding claim 16, claim 16 is rejected using substantially the same rationale as applied to claim 8, as set forth above.
Regarding claim 17, claim 17 is rejected using substantially the same rationale as applied to claim 9, as set forth above.
Regarding claim 18, claim 18 is rejected using substantially the same rationale as applied to claim 11, as set forth above.
Regarding claim 19, claim 19 is rejected using substantially the same rationale as applied to claim 12, as set forth above.
Regarding claim 20, claim 20 is rejected using substantially the same rationale as applied to claim 14, as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4099019 A, maintaining the exhaust temperature from an electric furnace within a specified range
CN 108413779 A, water cooled flue 12
JP 2016148468 A, temperature sensor after HX
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762             

/STEVEN S ANDERSON II/               Primary Examiner, Art Unit 3762